DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 6, and 17 are objected to because of the following informalities:  
Claim 1 is objected to because the word “determining” in the second to last line should be amended to recite “determine.”
Claim 6 is objected to because the claim is missing a period at the end.
Claim 17 is objected to because the claim is missing a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 10,368,843 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards ultrasonic diagnostic imaging systems and methods for shear wave analysis. Both sets of claims recite features directed towards transmitting push pulses along a push vector, and require that each push pulse is focused at a different vertical depth of the push vector to generate a shear wave. Both sets of claims also recite features directed towards transmitting a plurality of tracking pulses adjacent to the push vector, the tracking pulses being spatially . 
Regarding claims 1 and 12, instant claim 1 differs reference claim 1 in reciting features directed towards the shear wave front being a “composite” shear wave front. However, although this feature is not explicitly recited in reference claim 1, those of ordinary skill in the art would understand that the plurality of shear wave fronts generated in reference claim 1 would necessarily form a “composite” shear wave front. This feature therefore dose no patentably distinguish the invention of instant claim 1 from that of reference claim 1. Similar logic applies to the method of instant claim 12 versus that of reference claim 16. 
Regarding claims 2 and 13, the reference claims do not recite that the tracking pulses are spatially separated in a uniform manner in the lateral direction. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the inventions of reference claims 1 and 16 to have the tracking pulses be spatially separated in a uniform manner in the lateral direction, in order to uniformly sample the tissue displacement as the shear wave travels through the tissue. 
Regarding claims 3 and 14, the reference claims do not recite that the tracking pulses are configured to at least penetrate the length of the composite shearwave front. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the inventions of reference claims 1 and 16 to have the tracking pulses be configured to at least penetrate the length of the composite 
Regarding claims 4 and 15, reference claims 1 and 16 provide that the ultrasound array is comprised in a probe.
Regarding claims 5 and 16, at least reference claims 2 and 18 provide that the target is tissue.
Regarding claims 6 and 17, the reference claims do not recite that the tissue is breast tissue. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the inventions of reference claims 1 and 16 to have the target be breast tissue, in order to provide diagnostic services to help prevent or treat breast disease. 
Regarding claims 7 - 8 and 18 - 19, the reference claims do not recite that the at least four A-lines are generated per transmitted tracking pulse. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the inventions of reference claims 1 and 18 to have at least four A-lines be generated per transmitted tracking pulse, in order to employ multi-line reception, as is understood in the art. 
Regarding claims 9 and 20, the reference claims do not recite that at least two of the tracking pulses are spaced about 2 mm apart in the lateral direction. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the inventions of reference claims 1 and 16 to at least two of the tracking pulses are spaced about 2 mm apart in the lateral direction, in order to provide appropriate sampling resolution, as is understood in the art.  
Regarding claims 10 - 11, reference claim 6 provides that the velocities are displayed in a color map.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 - 6 and 10 - 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanter et al. (Quantitative Assessment of Breast Lesion Viscoelasticity: Initial Clinical Results using Supersonic Shear Imaging,” Ultrasound in Med. & Biol., Vol. 34, No. 9, September 2008, pp. 1373–1386, of record, hereinafter “Tanter”) in view of Bercoff et al. (US 2010/0222678, of record, hereinafter “Bercoff”).
Regarding claim 1, Tanter shows an ultrasound system for shearwave analysis, the system comprising: 
an ultrasound array (“128-element linear probe,” section entitled “Equipment,” pg. 1375; imaging array in fig. 1); 
a beamformer (i.e., structural components/circuitry to control the array to emit and receive sound waves) in communication with the ultrasound array, the beamformer configured to: 
transmit, via the ultrasound array, a plurality of push pulses into a target and along a push vector, each push pulse being focused at a different vertical depth of the push vector to generate a composite shearwave front, the composite shearwave front defining a length across the vertical depths and traveling through the tissue in a lateral direction (“[s]everal pushing beams at increasing depths are transmitted to generate a quasi-plane shear wave front that propagates throughout the whole imaging area,” section entitled “Imaging methods,” pg. 1375; shear waves in fig. 1); and
receive, via the ultrasound array, echoes from tracking pulses to sample movement of the composite shearwave front through the tissue in the lateral direction (“[a]fter generation of this shear wave, an ultrafast echographic imaging sequence is performed to acquire successive raw radiofrequency (RF) data …,” section entitled “Imaging methods,” paragraph spanning pgs. 1375 - 1376);
	a processor (PC board, section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377) in communication with the beamformer, the processor configured to: 
store tracking echo data generated from the echoes from the tracking pulses (data stored, section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377); 
use the tracking echo data to detect one or more displacements of the composite shearwave front as the composite shearwave front moves through the tissue (“images of tissue displacements,” item 1 in section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377); and 
determine one or more velocities of the composite shearwave front based on the detected displacements (“assessment of the shear wave speed,” item 2 in section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377).
Although Tanter acquires echoes from tracking pulses to sample movement of the composite shearwave front through the tissue in the lateral direction (“[a]fter generation of this shear wave, an ultrafast echographic imaging sequence is performed to acquire successive raw radiofrequency (RF) data …,” section entitled “Imaging methods,” paragraph spanning pgs. 1375 - 1376), the tracking pulse data are acquired by transmitting single quasi-plane ultrasonic waves. Tanter 
Bercoff discloses measuring visco-elasticity of a region of interest. Bercoff teaches a beamformer configured to transmit, via an ultrasound array (ultrasound array probe 10, [0104], [0107], and fig. 2), a plurality of tracking pulses ([0030]; [0036]; “transducers or group of transducers GT1, GT2 are subsequently used to image two lines of interest L1 and L2,” [0108]; claim 2: measuring in first and second measuring zones) adjacent to a push vector (“ultrasound pushing beam B,” [0106]), the tracking pulses being spatially separated in the lateral direction (“lines of interest L1 and L2,” [0108] and fig. 2). 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Tanter to have the beamformer be configured to transmit, via the ultrasound array, a plurality of tracking pulses adjacent to the push vector, the tracking pulses being spatially separated in the lateral direction, as taught by Bercoff, in order to measure a mean elasticity value of a given tissue without imaging the whole tissue and without making any assumption on the viscoelastic homogeneity of the tissue, as suggested by Bercoff ([0026]).

	Regarding claim 2, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Further, in the combined invention of Tanter and Bercoff, the tracking pulses are spatially separated (Bercoff: “lines of interest L1 and L2,” [0108] and fig. 2). The separation is interpreted as being “in a 

	Regarding claim 3, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above.
	Tanter fails to show that the tracking pulses are configured to at least penetrate the length of the composite shearwave front.
	Bercoff teaches that the tracking pulses are configured to at least penetrate the length of the composite shearwave front (“depth of interest on which the displacement field are summed can be chosen to cover the depth of field,” [0102]).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Tanter to have the tracking pulses be configured to at least penetrate the length of the composite shearwave front, as taught by Bercoff, in order to cover the depth of field, as suggested by Bercoff ([0102]).

	Regarding claim 4, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Tanter further shows that the ultrasound array is comprised in a probe (imaging array in fig. 1).

	Regarding claims 5 - 6, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Tanter further shows that the target is breast tissue (title, abstract).

	Regarding claims 10 - 11, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Tanter further shows that the processor is further configured to display the velocities of the composite shearwave front to a user interface as a color map (“shear wave speed is coded on a color scale …,” fig. 4 and caption beneath).  

Regarding claim 12, Tanter shows a method for shearwave analysis, the method comprising: 
transmitting, via an ultrasound array (“128-element linear probe,” section entitled “Equipment,” pg. 1375; imaging array in fig. 1), a plurality of push pulses into a target and along a push vector, each push pulse being focused at a different vertical depth of the push vector to generate a composite shearwave front, the composite shearwave front defining a length across the vertical depths and traveling through the tissue in a lateral direction (“[s]everal pushing beams at increasing depths are transmitted to generate a quasi-plane shear wave front that propagates throughout the whole imaging area,” section entitled “Imaging methods,” pg. 1375; shear waves in fig. 1); and
(“[a]fter generation of this shear wave, an ultrafast echographic imaging sequence is performed to acquire successive raw radiofrequency (RF) data …,” section entitled “Imaging methods,” paragraph spanning pgs. 1375 - 1376);
generating tracking echo data generated from the echoes from the tracking pulses (data, section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377); 
using the tracking echo data to detect one or more displacements of the composite shearwave front as the composite shearwave front moves through the tissue (“images of tissue displacements,” item 1 in section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377); and 
determining one or more velocities of the composite shearwave front based on the detected displacements (“assessment of the shear wave speed,” item 2 in section entitled “Postprocessing of the quantitative elasticity image,” pg. 1377).
Although Tanter acquires echoes from tracking pulses to sample movement of the composite shearwave front through the tissue in the lateral direction (“[a]fter generation of this shear wave, an ultrafast echographic imaging sequence is performed to acquire successive raw radiofrequency (RF) data …,” section entitled “Imaging methods,” paragraph spanning pgs. 1375 - 1376), the tracking pulse data are acquired by transmitting single quasi-plane ultrasonic waves. Tanter 
Bercoff discloses measuring visco-elasticity of a region of interest. Bercoff teaches transmitting, via an ultrasound array (ultrasound array probe 10, [0104], [0107], and fig. 2), a plurality of tracking pulses ([0030]; [0036]; “transducers or group of transducers GT1, GT2 are subsequently used to image two lines of interest L1 and L2,” [0108]; claim 2: measuring in first and second measuring zones) adjacent to a push vector (“ultrasound pushing beam B,” [0106]), the tracking pulses being spatially separated in the lateral direction (“lines of interest L1 and L2,” [0108] and fig. 2). 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Tanter to include transmitting, via the ultrasound array, a plurality of tracking pulses adjacent to the push vector, the tracking pulses being spatially separated in the lateral direction, as taught by Bercoff, in order to measure a mean elasticity value of a given tissue without imaging the whole tissue and without making any assumption on the viscoelastic homogeneity of the tissue, as suggested by Bercoff ([0026]).

	Regarding claim 13, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Further, in the combined invention of Tanter and Bercoff, the tracking pulses are spatially separated (Bercoff: “lines of interest L1 and L2,” [0108] and fig. 2). The separation is interpreted as being “in a 

	Regarding claim 14, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above.
	Tanter fails to show that the tracking pulses are configured to at least penetrate the length of the composite shearwave front.
	Bercoff teaches that the tracking pulses are configured to at least penetrate the length of the composite shearwave front (“depth of interest on which the displacement field are summed can be chosen to cover the depth of field,” [0102]).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Tanter to have the tracking pulses be configured to at least penetrate the length of the composite shearwave front, as taught by Bercoff, in order to cover the depth of field, as suggested by Bercoff ([0102]).

	Regarding claim 15, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Tanter further shows that the ultrasound array is comprised in a probe (imaging array in fig. 1).

	Regarding claims 16 - 17, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. Tanter further shows that the target is breast tissue (title, abstract).
	 
Claims 7 - 8 and 18 - 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanter and Bercoff as applied to claims 1 and 16 above, and further in view of Henderson et al. (US 6,695,783, of record, hereinafter “Henderson”).
	Regarding claims 7 - 8 and 18 - 19, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. 
	Tanter fails to show that in response to one of the transmitted tracking pulses, at least four A-lines are generated from the corresponding echo data received from the one transmitted tracking pulse.
	Henderson discloses multiline ultrasound beamformers that produce multiple receive beams in response to a single transmit event (abstract, inter alia). Henderson teaches that in response to one of the transmitted tracking pulses, at least four A-lines are generated from the corresponding echo data received from the one transmitted tracking pulse (ten multilines, col. 3, lines 24 - 27; four beams, col. 6, lines 53 - 65; higher order multiline, col. 7, lines 5 - 34).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Tanter and Bercoff such that in response to one of the transmitted tracking pulses, at least four A-lines are generated from the corresponding echo data received from the one transmitted tracking pulse, as taught by Henderson, in order to employ “a multiline beamformer architecture (col. 2, lines 2 - 6). Such modification would have been understood to facilitate monitoring the time-varying tissue displacement caused by the shear wave propagation away from the push pulse vector through the tissue. Moreover, applicant admits in [0026] of the published specification that the use of such beamformers is routine in the art and explicitly discusses the specific suitability of Henderson’s beamformer for use in the claimed invention. 

Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanter and Bercoff as applied to claims 1 and 12 above, and further in view of Friedman et al. (US 20090281424 of record, hereinafter “Friedman”).
	Regarding claims 9 and 20, the combined invention of Tanter and Bercoff discloses the claimed invention substantially as noted above. 
	Tanter fails to show at least two of the tracking pulses are spaced about 2 mm apart in the lateral direction.
	Friedman discloses to medical imaging systems, and more particularly, determining the time from onset to aortic valve closure using cardiac imaging ([0001]). Friedman teaches at least two of tracking pulses are spaced about 2 mm apart in the lateral direction (“points 260 may be identified in a segment 112, such as being positioned 2 millimeters (mm) apart, and tracked throughout the heart cycle,” [0041] and points 260 in fig. 6). 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Tanter and Bercoff at ([0041] - [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793